EXIBIT 10.3

 

LICENSE AND SERVICES AGREEMENT

This License and Services Agreement (the “Agreement”) is made as of the 6th day
of August, 2015 (“Effective Date”),  by and between Community Blood Center
(d/b/a Community Tissue Services), an Ohio Corporation, as Licensor (the
“Licensor”), and AxoGen Corporation, a Delaware Corporation as Licensee (the
“Licensee”).

WITNESSETH:

WHEREAS:

1.         Licensor owns the real property in that certain building located at
349 South Main Street, Dayton, Ohio 45402 (the “Premises”); 

2.         Licensor currently occupies all or a portion of the Premises;

3.         Licensor desires to license to Licensee, and Licensee desires to
license and use, a portion of the Premises designated for the purpose of
conducting tissue processing, other laboratory related activities, business
activity related thereto, storage, shipping and receiving of products and
materials and related activities. The configuration of the Premises is shown on
Exhibit A, attached hereto and made a part hereof by reference;

4.         Licensor desires to conduct support services for Licensee and
Licensee desires to have Licensor conduct such support services;

5.         Licensee desires for Licensor to become Licensee’s next nerve
recovery agency;  and

6.         Licensor and Licensee are willing to enter into such license
and, engage Licensor to perform such support services under the terms, covenants
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein the
parties, intending to be legally bound, hereby agree as follows:

Article I.DEFINITIONS

Section 1.01      The following terms used herein shall have the meaning set
forth in the corresponding section set forth in the table below:

 

Defined Term

Section

Agreement

Preamble

Clean Room(s)

2.01

Common Space

2.01

Confidential Information

9.01

Dedicated Space

2.01

Deposit

7.01

Effective Date

Preamble

Equipment

3.03

Executive Officers

13.05

Fees

7.01

Licensed Space

2.01

License

2.01

Licensee

Preamble

License Fee

7.01

 

 

 





--------------------------------------------------------------------------------

 



 

 

Licensor

Preamble

Licensor’s FF&E

4.02

Licensor Claimed Space

2.03

Losses

11.02

Occupancy Date

6.01

Office Space

2.01

Option

2.03

Option Space

2.03

Premises

Recitals

Processing

3.01

Product

3.01

Project Intellectual Property

8.01

Regulatory Approval

6.02

Reserved Space

2.03

SOPs

2.04

Support Services

4.01

Support Services Fee

7.01

Term

12.01

Third Party Claims

11.02

Warehouse Space

2.01

Article II.Grant of License

Section 2.01      Grant of License.    Licensor does hereby grant to Licensee
upon the terms and conditions of this Agreement an irrevocable license (the
“License”), except as otherwise expressly set forth herein, to occupy
exclusively the two (2) clean rooms (each a “Clean Room” and collectively, the
“Clean Rooms”), the two (2) offices/work areas (“Office Space”) and the storage
space (“Warehouse Space”) specifically identified in Exhibit A (collectively,
the Clean Rooms, Office Space and Warehouse Space, referred to herein as the
“Dedicated Space”), together with a non-exclusive right in common with the
Licensor and Licensor’s invitees and other licensees at the Premises to access
and use the main lobby, necessary hallways, shared rest rooms, shared parking
areas, and the conference room adjacent to the Clean Rooms (which conference
room will be shared space but when not required by Licensor or its invitees or
licensees may be used by Licensee’s employees to use as additional work
space), shared copier/scanner room, elevators, stairs and ingress and egress
points (the “Common Space”, and collectively with the Dedicated Space, the
“Licensed Space”).

Section 2.02      Licensor Equipment.  The foregoing License grant contained in
this Agreement provides Licensee with  the exclusive use of the Licensor’s
equipment, furniture and other property located in the Dedicated Space and,
subject to the SOPs, non-exclusive use of the equipment, furniture and other
property located in the Common Space, each as described on Schedule I attached
hereto.

Section 2.03      Option.  During the Term, Licensor hereby grants to Licensee
the exclusive first right and option (even to Licensor) (“Option”) to add to the
Licensed Space additional clean rooms, office space and warehouse space at the
Premises on the same floor as the Licensed Space (such rooms and space are
specifically identified in Exhibit A; the portion thereof that at any time has
not been added to the Licensed Space or has become Licensor Claimed Space as
provided below, is referred to as the “Option Space”).  The Option is not
limited to a single exercise, but may be exercised multiple times during the
Term, subject to the restrictions provided in this Section 2.03. 

(a)  In the event Licensor at any time during the Term desires to use any of the
Option Space excluding the Reserved Space, directly or indirectly, Licensor will
notify Licensee which notice shall contain a description of the scope and
intended use.  Licensee will have thirty (30) days from receipt of



2

--------------------------------------------------------------------------------

 



Licensor’s notice to exercise the Option for such rooms and space as described
in Licensor’s notice (the “Licensor Claimed Space”) by providing written notice
of exercise to Licensor.  If Licensee exercises the Option under the
circumstances described in this Section 2.03(a), it must be for all of the
Licensor Claimed Space.  If Licensee fails to so timely exercise the Option,
then the Option will lapse relative to the Licensor Claimed Space as long as use
of the rooms and space as described in Licensor’s notice commences within ninety
(90) days after Licensor’s notice.  Notwithstanding the foregoing, Licensor will
not provide a notice to Licensee under this provision within the first 18 months
of this Agreement.  “Reserved Space” will mean at any time that Licensor desires
to use any of the Option Space, such number of clean rooms then existing within
the Option Space as required to provide additional square footage of clean room
space equal to fifty percent (50%) of the aggregate clean room space then
included in the Licensed Space, up to a maximum of all clean rooms remaining in
the Option Space (i.e., there shall not be any obligation for Licensor to create
any more clean rooms).

(b)  If Licensee exercises the Option, the fees associated with such additional
space are set forth on Schedule II. 

(c)  If Licensee exercises the Option at any time Licensor shall provide to
Licensee such additional space within 90 days of Licensee’s written
exercise.  Upon exercise of such Option, such additional space shall be included
in the definition of “Licensed Space” and shall be subject to the terms and
conditions set forth in this Agreement,  provided, however, that upon 30 days’
notice Licensee may terminate its use of this additional space, such termination
having no effect on any other terms of this Agreement.

(d)  The parties will meet within 30 days prior to 18 months from the date of
this Agreement, and every 6 months thereafter, to discuss the space needs of the
parties for the next 6 months with respect to the space described in Exhibit A. 

Section 2.04       SOPs.  The Licensee hereby agrees to make commercially
reasonable efforts to comply with, the SOPs as from time to time in effect with
respect to the Premises, including the SOPs for cleaning procedures for the
Clean Rooms. The initial SOPs are listed on Exhibit B and copies thereof have
been made available to Licensee or will be provided to Licensee during
orientation. The Standard Operating Procedures for the Premises applicable to
Licensee, as revised and amended from time to time by Licensor, in Licensor’s
sole discretion, are referred to herein as, the “SOPs”. No revision or amendment
to the initial SOPs by Licensor that would have an adverse impact on Licensee’s
use of the Licensed Space shall be made by Licensor, except and only to the
extent any such revision or amendment is required by applicable laws,
regulations or ordinances or the permits, orders or requirements of any
government authorities in connection with the use of the Licensed Space,
performance of the Support Services or Processing of the Product.

Article III. USE OF LICENSED SPACE

Section 3.01       Use of Space.  Licensee shall use the Licensed Space for the
purpose of conducting tissue processing (“Processing”) of Licensee’s Avance®
Nerve Graft and such other human tissue products as Licensee may have in the
future (“Product”), other laboratory related activities, business activity
related thereto, storage, shipping and receiving of products and materials and
related activities.  The parties agree to discuss in good faith potential
collaborations between the parties, including Licensor Processing the Product on
behalf of Licensee two (2) years after the Effective Date.

Section 3.02       Access. Except in the case of emergencies, Licensee and its
employees shall have access to the Dedicated Space and to Common Space
twenty-four (24) hours per day and seven (7) days per week.  Licensee’s agents,
invitees or guests may enter the Licensed Space in accordance with access and
security procedures as set forth in applicable SOPs provided in writing to
Licensee by Licensor.



3

--------------------------------------------------------------------------------

 



Section 3.03       Equipment.  Licensee may install in the Dedicated Space at
Licensee’s own cost and expense equipment necessary for the Processing,
including cold storage freezers and refrigerators (“Equipment”).  All such
Equipment shall be the sole property of Licensee, and Licensee shall be
responsible for the calibration and preventive maintenance of such
Equipment.  Upon Licensee’s reasonable request, Licensor shall assist Licensee
in (a) making any UCC or other filings necessary to secure and evidence
Licensee’s ownership in such Equipment, and (b) delivery or removal of such
Equipment from the Premises.  

Article IV.SUPPORT SERVICES

Section 4.01       Support Services.  Licensor shall provide the following
support services (“Support Services”) to Licensee during the Term:  (a) routine
sterilization of daily supplies (by validated sterilization process set forth in
SOPs) and disposable supplies, including, but not limited to, sterile gowns,
sleeves, gloves, table covers and required cleaning supplies to meet Licensee’s
Processing schedule provided in writing by Licensee to Licensor, (b) dry ice in
amounts sufficient for Licensee to ship Product (which cost of such dry ice
shall be reimbursable by Licensee pursuant to Section 7.03), (c) microbial
services, consisting of culture plates, lab testing, monitoring and reporting in
agreed upon formats and frequency by the parties, (d) access to a shared
business capable copier and scanner; (e) internet access via a public wireless
network (provided that Licensee shall be responsible for data security and IT
support in connection with such wireless network for Licensee’s employees) and
(f) those Standard License Services as provided in Schedule IV.  The cost of
such Support Services is set forth as the Support Services Fee on Schedule II;
 provided that such cost was based on Licensee’s current methodologies and
Processing of the Avance® Nerve Graft only.     If there are material changes to
such methodologies by Licensee or if additional products are processed by
Licensee during the Term, the parties will negotiate in good faith an amendment
to this Agreement to adjust the pricing appropriately.

Section 4.02       Licensor’s FF&E.  All personal property, including furniture
and equipment installed in or located in the Licensed Space prior to Licensee’s
use of the Licensed Space is the property of Licensor and is described on
Schedule I attached hereto (the “Licensor’s FF&E”).

Section 4.03       Training.  Licensee (and its employees and any of its
consultants or contractors needed for any of Licensee’s activities on the
Premises) will participate in certain training modules as stated in the SOPs.
Such required training modules may include (i) training before occupying and
using Licensed Space; (ii) updated training as applicable; and (iii) training as
procedures change and periodic refresher training including as to life safety
matters as Licensor may direct from time to time. Training shall be provided by
Licensor at its sole cost and expense.  Licensee employee discipline shall be
the responsibility of the Licensee and Licensor shall direct any complaints with
respect to a Licensee employee to the attention of Licensee’s Director of
Operations.      

Section 4.04       Utilities.  Licensor shall provide continuous monitoring of
environmental conditions (temperature and pressure as appropriate) for the
Licensed Space and Equipment twenty-four hours a day/seven days a
week.  Licensor shall provide services to back-up electrical equipment to allow
for Processing and storage, at the necessary temperatures, to continue in the
event of a power outage, including back-up power for the Equipment and any other
ancillary equipment, including but not limited to, incubators, hoods, freezers
and Clean Rooms at the Licensed Space. 

Section 4.05       Security.  Licensor shall provide security at the Premises
and with respect to the Licensed Space.  Licensee shall comply with all security
procedures and requirements including all applicable SOPs related to security
identified in Exhibit B.    

Section 4.06       Parking. Licensee and its employees will park in the areas on
the Premises so designated from time to time by Licensor as the parking areas
for Licensee. Such parking areas will be non-exclusive. Licensee’s guests and
invitees shall park in the parking areas on the Premises so designated from time
to time by Licensor as the parking areas for visitors.



4

--------------------------------------------------------------------------------

 



Section 4.07       Other Licensee Operations, Activities and
Requirements.   Except, and only to the extent of the Support Services expressly
provided for in this Agreement, Licensor shall not have any obligations or
otherwise be responsible or liable for any other operations, activities or
requirements of Licensee or any services in support of the same, whether arising
out of the Processing or other activity at the Licensed Space or otherwise,
including equipment, supplies, services and facilities. 

Article V.RENOVATIONS; REPAIRS AND MAINTENANCE

Section 5.01       Renovations.  Prior to the Occupancy Date, Licensor shall
renovate the Licensed Space to the agreed specifications set forth in Schedule
III with the renovation of the Clean Rooms to meet at least the requirements set
forth by the International Organization for Standardization in ISO 7 in
accordance with ISO 14644 standards.  On the Occupancy Date, Licensee shall
reimburse Licensor one-third (1/3) of such costs, provided that Licensee’s
reimbursement shall not exceed $166,666, for such renovations.    Other than as
agreed upon by the parties or as contemplated herein, Licensee shall not make
any changes, additions, improvements, alterations or other physical changes to
the Licensed Space.

Section 5.02       Routine Repairs and Maintenance.  Licensor, at its cost,
shall provide routine maintenance and repairs to the Premises and Dedicated
Space.  Licensee shall inform Licensor if Licensor’s FF&E in the Dedicated Space
requires maintenance or repair in order to keep the same in good order and
repair and Licensor shall maintain and repair Licensor’s FF&E.

Section 5.03       Licensor Access to Licensed Space.  Licensor and its
employees, contractors and agents shall have the right, on no less than
twenty-four (24) hours’ prior notice to Licensee (except in the case of an
emergency in which event Licensor shall have the immediate right without
notice), from time to time throughout the Term, to enter any portion of the
Dedicated Space during business hours to examine the same, to show the same to
prospective purchasers, mortgagees, licensees or tenants and to make such
repairs, alterations, improvements or additions to the Dedicated Space or any
other portion of the Premises; provided that (except in the event of an
emergency) such access shall be subject to reasonable limitations imposed by
Licensee related to proprietary and confidential information of the Licensee and
any work performed or inspections or installations made by Licensor shall be
using reasonable efforts to minimize disruption to the business and operations
of Licensee.

Article VI.REGULATORY

Section 6.01       Certification of Clean Rooms.  No later than October 15,
2015, the Licensor shall obtain certification that the Clean Rooms including the
hallways of the Cleanroom meet a minimum of ISO 7 standards as certified by an
independent third party so as to allow the first pilot processing to be able to
proceed.  The date of such validation is referred to herein as the “Occupancy
Date”.

Section 6.02       Regulatory Registrations and Approvals.     Licensee shall
obtain all Regulatory Approvals necessary for the Processing of the
Product.  Licensor shall obtain all Regulatory Approvals necessary for the
Licensed Space and Support Services.  “Regulatory Approval” means any and all
approvals, licenses, registrations, accreditations or authorizations of the
relevant regulatory authority, including all approvals and permits necessary for
the Processing, development, manufacture, use, storage, import, or transport of
Product.  Regulatory Authorities include international country regulatory
agencies, US FDA, US State regulatory agencies and voluntary regulatory agencies
such as the American Association of Tissue Banks (AATB) and other similar
agencies.

Section 6.03       Inspections and Audits.    Each party shall promptly advise
the other party if an authorized agent of a governmental authority or AATB
visits the Premises for the purpose of performing an audit or inspection.  Each
party shall supply the other with all material information supplied by such
Governmental Authority or AATB in connection with such visit.  



5

--------------------------------------------------------------------------------

 



Section 6.04       Communications with Regulatory Authorities.  Licensor shall
be responsible, and act as the sole point of contact, for communications with
regulatory authorities in connection with the Licensed Space and Support
Services.  Licensee shall be responsible, and act as the sole point of contact,
for communications with regulatory authorities in connection with the Processing
of Product.  Following the Effective Date, Licensor shall consult with Licensee
prior to any meetings or contact with regulatory authorities related to the
Licensed Space or Support Services.  To the extent Licensor receives any written
or oral communication from any regulatory authority relating to Licensed Space
of Support Services, Licensor shall as soon as reasonably practicable (but in
any event within twenty-four (24) hours), notify Licensee and provide Licensee
with a copy of any written communication received by Licensor or, if applicable,
complete accurate minutes of such oral communication.  At the request of a
Party, the other Party shall make available to the requesting Party, free of
charge, a qualified representative who shall, together with the representatives
of requesting Party, participate in and contribute to meetings with the
regulatory authorities with respect to regulatory matters relating to the
Licensed Space or Support Services.

Section 6.05       Quality Agreement. The parties shall enter into a quality
agreement, which shall include the requirements of each party which requirements
shall be in compliance to 21 C.F.R. 1271 and American Association of Tissue Bank
(AATB) standards.  Such quality agreement shall be executed by the parties prior
to the Occupancy Date.    To the extent any provision of the Quality Agreement
expressly conflicts with any provision of this Agreement, the provisions of the
Quality Agreement shall govern.

Article VII.FEES

Section 7.01       Fees. Licensee shall pay to Licensor a monthly license fee
(the “License Fee”) and a monthly support services fee (the “Support Services
Fee”)  as such fees are set forth on the fee schedule on Schedule II.    The
License Fee and Support Services Fee are collectively referred to herein as, the
“Fees”.  Payment of such Fees shall commence on the Occupancy Date and continue
during the Term in accordance with Schedule II.  In the event that the Occupancy
Date occurs after the first of the month or termination or expiration occur
after the first of the month, the License Fee for such month shall be pro-rated
based on the number of days in such month and the Occupancy Date or date of
termination or expiration, respectively.    The Licensee Fee shall be paid in
advance and the Support Services Fee shall be paid in arrears.  On the Occupancy
Date, Licensee shall also pay an amount equal to $17,334 to be held by Licensor
as security for Licensee’s performance of its obligations under this Agreement
(the “Deposit”).  Upon termination of this Agreement for any reason, Licensee
shall pay Licensor for all Support Services Fees accruing through the effective
date of termination, and Licensor shall return the Deposit less any amounts due
to Licensor under this Agreement.

Section 7.02        Payments.  All Fees shall be paid on the first day of each
month and paid in lawful money of the United States of America by electronic
transfer of funds to the account of Licensor set forth in a written notice from
Licensor or by another method approved by Licensor.

Section 7.03       Out-of-Pocket Expenses.  Licensee shall also pay Licensor for
any actual out of pocket costs for the amount of dry ice used by Licensee per
month.  Licensor shall provide such amount in a monthly invoice to Licensee, and
shall be payable by Licensee within thirty (30) days from receipt of such
invoice. 

Section 7.04       Taxes.    Licensor shall be responsible for the payment of
any and all taxes levied on account of Fees paid to Licensor by Licensee under
this Agreement.

 

Article VIII.INTELLECTUAL PROPERTY

Section 8.01       Project Intellectual Property.  Licensor agrees not to claim
any rights, title or ownership in the Licensee Confidential Information or any
Project Intellectual Property, and that the rights, title and ownership in



6

--------------------------------------------------------------------------------

 



the Confidential Information and Project Intellectual Property shall, as between
the parties, vest in Licensee.  Licensor agrees to promptly disclose to Licensee
any Project Intellectual Property. Licensor agrees to assign, and hereby
assigns, to Licensee or its Affiliates throughout the world, the sole and
exclusive ownership in all Project Intellectual Property, including all right,
title and interest thereto and in any copyright in any work product generated in
the performance of the Services. Licensor hereby waives the whole of Licensor’s
moral rights to any copyrights developed under this Agreement or any Statement
of Work.  Licensor further agrees not to use any trademark of Licensee, or any
other identifier for any advertising, promotion or any other purpose without the
prior written consent of Licensee.  “Project Intellectual Property” means all
intellectual property, whether patentable or not, created, conceived or reduced
to practice by Licensor, either alone or in combination with others, in carrying
out any services hereunder or otherwise in connection with this Agreement,
including inventions, discoveries, modifications, and/or improvements, patents,
patent applications, trademarks, trade names, service marks, copyrights,
creative works, derivative works, moral rights, trade secrets, proprietary
information, rights to use, industrial designs, proprietary materials, including
chemical and biological materials, compositions, methods of use, methods of
administration, or methods of treatment.

Section 8.02       Assistance.  Licensor shall reasonably cooperate in the
preparation, filing, prosecution and maintenance of all patent rights of any
Project Intellectual Property.  Such cooperation shall include execution of all
papers and instruments appropriate so as to enable Licensee to prepare, file,
prosecute and maintain such rights in any country.

Section 8.03       Work-for Hire.  The parties further expressly agree that the
aforementioned Services will be considered and deemed as work made for hire for
the benefit and exclusive ownership of Licensee to the fullest extent permitted
by applicable law; provided, however, that if said work shall not be legally
qualified as a work made for hire, Licensor agrees to assign, and does hereby so
assign to Licensee, all rights, title and interest in and to said work,
including the copyright therein.  Licensor agrees to furnish and execute such
additional documents as Licensee may require in order to establish Licensee's
ownership of the copyright in the work including such assignments of the
copyright therein throughout the world as Licensee may deem appropriate.

Article IX.    CONFIDENTIALITY

Section 9.01       Confidential Information.  “Cxgonfidential Information” of a
party means information relating to the business, operations or products of a
party, including any know-how, that such party discloses to the other party
under this Agreement, in any form, or otherwise becomes known to the other party
by virtue of this Agreement.

Section 9.02       Confidentiality Obligations.  Each party agrees that, for the
Term and for five (5) years thereafter, such party shall, and shall ensure that
its representatives hold in confidence all Confidential Information disclosed to
it by the other party or learned by such party pursuant to this Agreement,
unless such information:



(i)                      is or becomes generally available to the public other
than as a result of disclosure by the recipient;

(ii)                     is already known by or in the possession of the
recipient at the time of disclosure by the disclosing party;

(iii)                    is independently developed by recipient without use of
or reference to the disclosing party’s Confidential Information; or

(iv)                    is obtained by recipient from a third party that has not
breached any obligations of confidentiality.

The recipient shall not disclose any of the Confidential Information, except to
representatives of the recipient who need to know the Confidential Information
for the purpose of performing the recipient’s obligations, or exercising





7

--------------------------------------------------------------------------------

 



its rights, under this Agreement and who are bound by obligations of non-use and
non-disclosure substantially similar to those set forth herein.  The recipient
shall be responsible for any disclosure or use of the Confidential Information
by such representatives.  The recipient shall protect Confidential Information
using not less than the same care with which it treats its own confidential
information, but at all times shall use at least reasonable care.  Each party
shall: (a) implement and maintain appropriate security measures to prevent
unauthorized access to, or disclosure of, the other party’s Confidential
Information; (b) promptly notify the other party of any unauthorized access or
disclosure of such other party’s Confidential Information; and (c) cooperate
with such other party in the investigation and remediation of any such
unauthorized access or disclosure.

Section 9.03       Use.  Notwithstanding Section 9.02, a party may use the
Confidential Information of the other party solely for the purpose of performing
its obligations under this Agreement. 

Section 9.04       Required Disclosure.  The recipient may disclose the
Confidential Information to the extent required by law or court order; provided,
however, that the recipient promptly provides to the disclosing party prior
written notice of such disclosure and provides reasonable assistance in
obtaining an order or other remedy protecting the Confidential Information from
public disclosure.

Article X.    REPRESENTATIONS AND WARRANTIES

Section 10.01    Representations and Warranties by each Party.  Each party
represents, warrants and covenants that:



(a)                         Organization and Good Standing.  Such party is and
will remain a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization;

(b)                         Authorization.  The execution and delivery of this
Agreement has been authorized by all requisite corporate action.  This Agreement
is and will remain a valid and binding obligation of such party, enforceable in
accordance with its terms, subject to any applicable laws with respect  to
bankruptcy, insolvency and the relief of debtors;

(c)                         No Broker. Neither party has dealt with a broker,
agent or finder in connection with this Agreement;  

(d)                         No Conflict.  Such party is authorized to enter into
this Agreement and that the respective signatories hereto have been authorized
to sign this Agreement, and such party does not require consent from and is not
violating any contractual obligation with any other party by entering into this
Agreement; and

(e)                         Compliance with Laws.  Such party shall comply with
all applicable laws, regulations and ordinances and the permits, orders and
requirements of all government authorities in connection with its grant of and
use of the Licensed Space, Support Services and Processing of the Product.  
Without limiting the preceding sentence, Licensee acknowledges that its
obligations will include maintaining appropriate material safety data sheets and
other records and provide the same to Licensor to enable Licensor to comply with
its obligations.

Section 10.02    Restrictions on Licensor and Licensee Activities.  Licensor and
Licensee acknowledge that each of them and their officers, employees and agents
will during the Term gain substantial knowledge of the business of the other
party.  Accordingly, Licensor and Licensee each on behalf of itself, its
officers and employees hereby covenants that, during the Term and for a period
of two (2) years after the expiration or termination of this Agreement, it will
not, without the prior written consent of the other party hire, employ, solicit
or attempt to solicit or induce any person employed by the other party to leave
such employment or to break his or her non-competition agreement, non-disclosure
agreement or any other agreement with the other party (the Parties acknowledge
that general advertisements and job postings shall not be violations of this
Section 10.02).



8

--------------------------------------------------------------------------------

 



Section 10.03

Licensor’s Officers, Employees and Agents.  Licensor shall bind and engage all
of its officers, employees and agents who will or might reasonably be expected
to perform or assist to perform Support Services under this Agreement to an
agreement having terms the same as or equivalent to the terms of Article  9.

Section 10.04    Permits.  Each party represents, warrants and covenants that it
shall apply for, obtain and maintain, at its expense, any additional permits or
approvals required for such party to obtain in accordance with Schedule IV. 

Section 10.05    Hazardous Materials.  Each party represents, warrants and
covenants that it, its employees, and agents shall not generate, store,
install, dispose of or otherwise handle in the Common Space any hazardous
material. Without limiting the effect of the preceding sentence, Licensee shall
be responsible for proper labeling and storage of all hazardous materials
generated, stored, installed, disposed of or otherwise handled in the Licensed
Space by Licensee and its employees, or in or around the Premises, by Licensee.

 

Article XI.    INSURANCE, INDEMNIFICATION & LIMITATION OF LIABILITY

Section 11.01    Insurance. Each party shall obtain and maintain throughout the
Term, at its sole cost and expense, commercially reasonable insurance coverage
under an insurance policy/ies, in an amount and with an insurance carrier that
is reasonably satisfactory to the other party.   Each party shall provide the
other party with a certificate of insurance suitable to the other party
evidencing such insurance policy/ies and stating that such policy/ies are in
full force and effect and shall remain in effect throughout the Term, unless the
insurance carrier provides not less than sixty (60) days prior written notice of
expiration or cancellation.  Upon receipt of any such notice from an insurance
carrier, such party shall promptly provide such notice to the other party.
Licensor and Licensee agree to have their respective insurance companies issuing
property damage insurance waive any rights of subrogation that such companies
may have against Licensor or Licensee, as the case may be, so long as the
insurance carried by Licensor and Licensee, respectively, is not invalidated
thereby, and except with respect to loss or damage caused by the gross
negligence or willful misconduct of the other party, its employees or
agents.  As long as such waivers of subrogation are contained in their
respective insurance policies, Licensor and Licensee hereby waive any right that
either may have against the other on account of any loss or damage to their
respective property to the extent such loss or damage is insurable under
property damage insurance, and except with respect to loss or damage caused by
the gross negligence or willful misconduct of the other party, its employees or
agents. 

Section 11.02    Indemnification by Licensor.  Licensor shall save, defend,
indemnify and hold Licensee, its affiliates and their respective officers,
directors, employees and agents harmless from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”) to the extent arising in connection with
any and all charges, complaints, actions, suits, proceedings, hearings,
investigations, claims, demands, judgments, orders, decrees, stipulations or
injunctions by a third party (each a “Third Party Claim”) resulting or otherwise
arising from or in connection with (a) Licensor’s breach of its obligations,
covenants, representations or warranties contained in this Agreement, (b) any
negligent act or omission or willful misconduct of Licensor, its employees or
any individuals involved in the fulfillment of Licensor’s obligations under this
Agreement, or (c) resulting from Licensor’s or its other licensees, tenants or
subtenants other than Licensee use of the Licensed Space, except to the extent
any of the foregoing results from the negligence or willful misconduct of
Licensee,  its agents, employees, invitees or guests or any failure by Licensee
to observe or perform any of the terms, covenants or conditions of this
Agreement required to be observed or performed by Licensee.

Section 11.03    Indemnification by Licensee.  Licensee shall save, defend,
indemnify and hold Licensor, its affiliates and their respective officers,
directors, employees and agents harmless from and against any and all Losses to
the extent arising in connection with any and all Third Party Claim resulting or
otherwise arising from or in connection with (a) Licensee’s breach of its
obligations, covenants, representations or warranties contained in



9

--------------------------------------------------------------------------------

 



this Agreement, (b) any negligent act or omission or willful misconduct of
Licensee, its employees or any individuals involved in the fulfillment of
Licensee’s obligations under this Agreement, (c) resulting from Licensee’s use
of the Licensed Space, except to the extent any of the foregoing results from
the negligence or willful misconduct of Licensor, Licensor’s other licensees,
tenants or subtenants other than Licensee, anyone claiming through or under
Licensor, or Licensor’s or such other party’s agents, employees, invitees or
guests or any failure by Licensor to observe or perform any of the terms,
covenants or conditions of this Agreement required to be observed or performed
by Licensor.

Section 11.04            LIMITATION OF LIABILITY.    Notwithstanding any
provision of this Agreement to the contrary, and except for breaches of Article
IX, a Party’s indemnification obligation under SectioNS 11.02 OR 11.03, or
damages resulting from A PARTY’s willful misconduct, in no event shall Licensor
or Licensee, or any of their respective directors, officers, shareholders,
investors, employees, advisers or agents, be responsible under or for breach of
any provision of this Agreement for interruption or loss of business
(specifically including any interruption resulting from the need to conduct
repairs or maintenance on any of the Premises or any of the equipment provided
by licensor), income or profits, or any consequential, indirect or special
damages.

Section 11.05     DISCLAIMER OF WARRANTIES.  EXCEPT FOR THE EXPRESS WARRANTIES
IN SECTION 10.1, THE PARTIES HEREBY EXPRESSLY  DISCLAIM ANY AND ALL OTHER
EXPRESS OR IMPLIED WARRANTIES REGARDING THE PREMISES, THE LICENSED SPACE, THE
SUPPORT SERVICES AND ANY OTHER MATERIALS OR SUPPLIES PROVIDED UNDER THIS
AGREEMENT, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.  WITHOUT LIMITING THE FOREGOING, LICENSEE ACKNOWLEDGES THAT
(a) LICENSOR MAKES NO REPRESENTATIONS ABOUT THE PERFORMANCE OR CONDITION OF THE
PREMISES, ANY EQUIPMENT ON THE PREMISES AND ANY BUILDING SYSTEMS SERVING THE
PREMISES (INCLUDING HVAC, ELECTRICAL AND PLUMBING), AND (b) LICENSEE HAS BEEN
GIVEN FULL OPPORTUNITY TO EVALUATE AND ASSESS THE PREMISES AND ALL SUCH
EQUIPMENT AND SYSTEMS AND ASSOCIATED BOOKS AND RECORDS OF LICENSOR.

Article XII.LICENSE TERM & TERMINATION

Section 12.01      Term. Unless otherwise terminated pursuant to the terms of
this Agreement, the License granted hereunder shall commence on the Occupancy
Date and shall end five (5) years after such date (“Term”).

Section 12.02      Termination.  This Agreement may be terminated as follows:

(a)       If either Licensee or Licensor materially breaches or materially
defaults in the performance or observance of any of its respective obligations
under this Agreement, and such breach or default is not cured within sixty (60)
days (fifteen (15) days in the event of default in the payment of Fees under
Article VII) after the giving of written notice by the other party specifying
such breach or default, then such other party shall have the right to terminate
this Agreement by providing the breaching party written notice within ten (10)
days following the expiration of such ninety (90)-day period (such termination
to be effective upon receipt of such termination notice). 

(b)      If either party is generally unable to meet its debts when due, or
makes a general assignment for the benefit of its creditors, or there shall have
been appointed a receiver, trustee or other custodian for such party for or a
substantial part of its assets, or any case or proceeding shall have been
commenced or other action taken by



10

--------------------------------------------------------------------------------

 



or against such party in bankruptcy or seeking the reorganization, liquidation,
dissolution or winding-up of such party or any other relief under any
bankruptcy, insolvency, reorganization or other similar act or law, and any such
event shall have continued for sixty (60) days undismissed, unstayed, unbonded
and undischarged, then the other party may, upon notice to such party, terminate
this Agreement, such termination to be effective upon such party’s receipt of
such notice.

(c)      If a substantial portion of the Licensed Space is damaged as a result
of fire or other casualty or is taken by means of eminent domain, Licensor may
terminate this Agreement upon notice to Licensee. 

(d)      If either party provides the other eighteen (18) months written notice
of termination anytime two (2) years after the Effective Date. 

Section 12.03     Effects of Expiration and Termination.

(a)      Upon expiration or termination of this Agreement, all licenses and
rights shall terminate;

(b)      Following expiration or termination of this Agreement, (i) each of
Licensee and Licensor shall, upon request of the other party, return or destroy
all Licensor Confidential Information and Licensee Confidential Information,
respectively, disclosed to it pursuant to this Agreement, including all copies
and extracts of documents, as promptly as practicable following receipt of such
request, except that one (1) copy may be kept for the purpose of complying with
continuing obligations under this Agreement; and

(c)      Following expiration or termination of this Agreement, Licensee shall
vacate and decommission to commercially reasonable standards the Dedicated
Space, leave the Licensed Space broom clean and in the same general order and
condition as the Licensed Space on the Occupancy Date, except for reasonable
wear and tear, and promptly provide a copy of all decommissioning documentation
to Licensor.  Licensee shall after such termination or expiration (1) remove all
of Licensee’s personal property and all other property and effects of Licensee
and all persons claiming through or under Licensee from the Licensed Space and
the Premises, (2) remove all Equipment, and (3) repair all damage to the
Licensed Space and the Premises, if any, occasioned by such removal, reasonable
wear and tear excepted.  Licensor shall provide Licensee with full access and
the right to remove the foregoing property (including Equipment) from the
Licensed Space following expiration or termination of this Agreement. 

Section 12.04     Survival. The termination or expiration of this Agreement
shall not relieve the parties of any obligations accruing prior to such
termination, and any such termination shall be without prejudice to the rights
of either party against the other.  The provisions of Sections 6.04, 7.01, 7.04
and 12.03 and Articles 8, 9, 10 and 11 shall survive any termination of this
Agreement.

Article XIII.MISCELLANEOUS

Section 13.01    Notices.

(a)        Any notice or communications given or required to be given pursuant
to this Agreement shall be effective only if rendered or given in writing, sent
by (1) registered or certified mail, return receipt requested, (2) a nationally
recognized courier service such as Federal Express or UPS, or (3) hand delivery
(with a duplicate copy sent via either method described in (1) or (2)
immediately above) addressed:

 

If to Licensee, to:

 

AxoGen Corporation

13631 Progress Blvd, Suite 400





11

--------------------------------------------------------------------------------

 



Alachua, FL 32615

Attn: Karen Zaderej

 

With a copy to:

 

DLA Piper LLP

One Liberty Place

1650 Market Street, Suite 4900

Philadelphia, PA 19103

Attn: Fahd M.T. Riaz, Esq.

 

If to Licensor, to:

 

Community Tissue Services

349 S. Main Street

Dayton, OH 45402

Attn: Diane Wilson, COO

 

With a copy to:

 

Coolidge Wall

600 W. First Street

Dayton, OH 45402

Attn: Sam Warwar, Esq.

(b)        Any such demand, notice, communication or report shall be deemed to
have been given pursuant to this Agreement upon delivery or refusal of delivery.
Either party may at any time change its address for notification purposes by
providing written notice stating the change and setting forth the new address.

Section 13.02    Entire Agreement.  Except as expressly otherwise provided
herein, this Agreement together with the exhibits and schedules attached hereto,
which are incorporated herein by this reference, embodies and constitutes the
entire understanding between the parties with respect to the licensing
transaction contemplated herein. This Agreement may not be modified, amended or
terminated, and Licensee’s obligations hereunder shall in no way be discharged,
except as expressly provided in this Agreement or by written instrument executed
by the parties hereto. This Agreement shall not be construed in any way to grant
Licensee any leasehold or other real property interest in the Licensed Space.
This Agreement merely grants Licensee this License to enter upon, occupy and use
the Licensed Space during the Term in accordance with the terms and conditions
hereof. 

Section 13.03    Assignment.  Neither party may assign its rights or delegate
its duties under this Agreement (whether by operation of law or otherwise)
without the prior written consent of the other party.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
legal representatives, successors and assigns.

Section 13.04    Recording.  Neither Licensor nor Licensee shall have the right
to record this Agreement or any memorandum thereof.

Section 13.05    Dispute Resolution.  Either party may, by written notice to the
other party, request that a dispute be resolved by the Chief Executive Officer
or General Counsel of Licensee and Chief Operating Officer of Licensor
(collectively referred to herein as the “Executive Officers”), within fifteen
(15) days after referral of such dispute to them.  If the Executive Officers
cannot resolve such dispute within fifteen (15) days after referral of such
dispute to



12

--------------------------------------------------------------------------------

 



them, then, at any time after such fifteen (15) day period, either party may
proceed to enforce any and all of its rights with respect to such dispute.    

Section 13.06    Injunctive Relief.  No provision herein shall be construed as
precluding a party from bringing an action for injunctive relief or other
equitable relief prior to the initiation or completion of the procedure set
forth in Section 13.05.

Section 13.07    Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware,  without regard
to its conflict of law provisions. 

Section 13.08    Severability.  If and solely to the extent that any provision
of this Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the validity of the remainder of this Agreement
or any of its provisions; provided,  however, the parties shall use their
respective reasonable efforts to replace the invalid provisions in a manner that
best accomplishes the original intentions of the parties. 

Section 13.09    Waivers.  Any term or condition of this Agreement may be waived
at any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party or parties waiving such term or condition.  Neither
the waiver by any party of any term or condition of this Agreement nor the
failure on the part of any party, in one or more instances, to enforce any of
the provisions of this Agreement or to exercise any right or privilege, shall be
deemed or construed to be a waiver of such term or condition for any similar
instance in the future or of any subsequent breach hereof. All rights, remedies,
undertakings, obligations and agreements contained in this Agreement shall be
cumulative and none of them shall be a limitation of any other remedy, right,
undertaking, obligation or agreement.

Section 13.10    Interpretation.  The term “business days” as used in this
Agreement shall exclude Saturdays, Sundays and holidays, the term “Saturdays” as
used in this Agreement shall exclude holidays and the term “holidays” as used in
this Agreement shall mean all days observed as legal holidays by either the
State of Ohio or the United States of America.    The terms “Person” and
“persons” as used in this Agreement shall be deemed to include natural persons,
firms, corporations, associations and any other private or public entities,
whether any of the foregoing are acting on their own behalf or in a
representative capacity. Whenever the words “including”, “include” or “includes”
are used in this Agreement, they shall be interpreted in a nonexclusive manner.

Section 13.11    Execution and Counterparts.  This Agreement shall not be
binding or effective until this Agreement is executed and delivered by Licensor
and Licensee. This Agreement may be executed in several counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument. The execution of this Agreement may be effected by
electronically transmitted (email) or facsimile signatures, all of which shall
be treated as originals.

 

 

[signatures on next page]





13

--------------------------------------------------------------------------------

 



IN WITNESS  WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

LICENSOR:

 

 

 

 

 

COMMUNITY BLOOD CENTER (D/B/A COMMUNITY TISSUE SERVICES)

 

 

 

 

 

By:

/s/ Diane Wilson

 

 

 

Name: Diane Wilson

 

 

 

Title:  COO

 

 

 

 

 

 

 

 

LICENSEE:

 

 

 

 

 

AXOGEN CORPORATION

 

 

By:  /s/ Karen Zaderej

 

 

Name: Karen Zaderej

 

 

Title:  CEO

 





14

--------------------------------------------------------------------------------

 



EXHIBIT A

 

Premises

 

 

See attached





15

--------------------------------------------------------------------------------

 



EXHIBIT B

List of Initial Standard Operating Procedures

 

 

Document #

Document Name

Article XIV.HUMAN RESOURCES

HRTECH-001-POL

Unauthorized Computer Software Usage

HRTECH-002-POL

Telephones  & Cellular Phones

HRTECH-003-POL

Electronic Mail Usage

HRTECH-004-POL

Social Media

HRTECH-005-POL

Internet Usage

HRTECH-006-POL

Using Mobile Devices

 

 

HREMP-002-POL

Harassment Policy

HREMP-003-POL

Customer Service Policy

HREMP-009-POL

Code of Ethics

HREMP-010-POL

Temporary Contract Workers

HREMP-011-POL

Drug Free Workplace

 

 

HRPERS-015-POL

Dress Code

HRPERS-016-POL

Parking Lot Policy

HR-004-F

Parking Agreement

 

 

HRBEN-012-POL

Holidays

 

 

HRHSAF-001-POL

Safety/Security

HRHSAF-002-POL

Identification Badges

HRHSAF-003-POL

Workplace Violence

HRHSAF-004-POL

Weapons-Workplace

HRHSAF-006-POL

Drug & Alcohol Testing

HRHSAF-012-POL

Smoking in the Workplace

Article XV. SAFETY

SAF-100

Accident/Illness Process

SAF-102

Exposure Control

SAF-200

Portable Fire Extinguishers

SAF-201

Fire Drills

SAF-401

Biological Spills

SAF-409

Prevention of Chemical Injuries

SAF-411

Prevention of Biological Hazards

SAF-505

CBC/CTS Dayton Intruder Plan

SAF-510

Incident Reports

16

--------------------------------------------------------------------------------

 



SAF-Form 368

Fire Alarm Activation Work Aid

Article XVI.FACILITIES

FAC-200

Performing Preventive Maintenance

FAC-500-POL

Visitors & Guests

Article XVII.INFORMATION TECHNOLOGY

IT-202

Requesting IT Support

Article XVIII.GENERAL

CTS-300-F-02

Incineration Record

CTS-300-WI-03

Physical Discard of Tissue/Regulated Waste

300-WI-04

Maintaining Biohazard Documentation

CTS-300-JA-04

Maintaining Biohazard Documentation

CTS-300-JA-05

Maintaining Biohazard Documentation

CTS-300-JA-06

Monthly Invoice-Certificate of Treatment

CTS-300-JA-07

Maintaining Biohazard Documentation

CTS-500 series

Storage of Human Tissue

Article XIX.QUALITY ASSURANCE

JCI-010 series

Probe Calibration

JCI-011 series

Event Report Review

JCI-100 series

Overview of JCI monitoring system

JCI-101 series

Alarm Trouble Shooting

DRC-410 Series

JCI Event Notification

 

 

 



17

--------------------------------------------------------------------------------

 



SCHEDULE I

Licensor’s FF&E

 

Room M-432 (AxoGen office) - 1 desk, 1 table, 4 chairs & 1 credenza. 

Room M-430 (AxoGen office) - 1 desk and 1 chair. 

Room M-431 (common area) - 2 desks,  10 Chairs, 1 love seat, 1 end table, 1
conference table & a copy/scanner. 

Room M-405 (AxoGen conference)  -  1 Conference table, 6 chairs & TV cabinet. 

Room M-404 (AxoGen office) - 4 drawer file, desk chair & 2-3 drawer files. 

Room M-403 (AxoGen office) -  1 desk chair, 1-4 drawer file, 1-2 drawer file &
1-3 drawer file.





 

--------------------------------------------------------------------------------

 



SCHEDULE II

Fees

1.License Fees:

a.Licensee shall pay the following License Fee for the Licensed Space:

i.  During the period after the Occupancy Date and before the earlier of: (a)
February 1, 2016 or (b) the date Licensee commences Processing of tissue prior
to the commercial sales of the Product at the Licensed Space, Licensee shall pay
to Licensor a monthly License Fee of $17,334/month; and

ii. After the earlier of: (a) the date Licensee commences Processing of
tissue prior to the commercial sales of the Product; or (b) February 1, 2016,
and for the remainder of the Term, Licensee shall pay to Licensor a monthly
License Fee of $34,667/month. 

b.In the event that Licensee obtains clean rooms during the Term in addition to
those set forth in Section 2.01, then Licensee shall pay to Licensor the amount
of: $4,000/week for space that is greater than 185 sq ft and configured to allow
for two (2) or more hoods for Processing, or $2,400/week for space that is equal
to or less than 185 sq ft and configured to allow for one (1) hood for
Processing.  The foregoing additional costs shall include the necessary
additional Office Space and Warehouse Space related to such additional clean
rooms.

2.Support Services Fees: Licensee shall pay the rate of (a) [***]; and (b)
[***].    Licensee will provide Licensor a monthly report of [***] no later than
fifteen (15) days following the end of each calendar moth during the Term.
 Licensee will cooperate with Licensor in the periodic auditing of the Support
Services Fees by providing Licensor access to such books and records of Licensee
as needed to validate Licensee’s compliance with this Agreement; provided that
Licensor shall not request such access more often than once per calendar year
during the Term.

3.Fee Adjustment:  In addition to adjustments under the circumstances described
in Section 4.01, The License Fee and the Support Services Fees shall increase by
the lesser of: (1) the increase in the particular year of the Producer Price
Index; or (2) three percent (3%), effective January 1, 2016 and on each January
1 thereafter during the Term.





 

--------------------------------------------------------------------------------

 



SCHEDULE III

 

Improvement Specifications

 

CTS shall provide:

 

·



2 clean rooms and clean corridor area meeting ISO 7 or better in accordance with
ISO 14644 standards.

·



Adequate electrical service for current and future expansion in accordance with
National Electrical Code (NEC).  Emergency electrical generator service shall be
provided to the hoods, incubators, sealers, burst test, freezers and other
ancillary equipment.

·



A modified water plumbing system to provide decontamination floor sink and spray
faucet, double sink and spray faucet along with eye wash and safety shower.

·



Compressed air and outlets to sealers and test devices.

·



24/7 clean room temperature, humidity and pressure via the building automation
system (BAS).

·



Incubator, refrigerator and freezer 24/7 monitoring via Johnson Control system.

·



Conditioned space for refrigerators and freezers with dedicated 20 A circuits on
emergency electrical generator.

 

Construction shall be permitted in accordance with the City of Dayton, Ohio
requirements.

 

Clean space shall have fiberglass reinforced plastic (FRP) walls.

 

Lighting shall be upgraded to accommodate the hoods being located inside the
clean rooms.

 

Renovated space shall have Mannington Biospec welded seam vinyl flooring.

 

All spaces in the clean core area shall be air balanced for proper air pressure
control.

 

Agape Instrument Service shall test and certify the spaces in accordance to ISO
14644.  

 





 

--------------------------------------------------------------------------------

 



SCHEDULE IV

Standard License Services

 

 

 

 

 

 

 

1

Receptionist

 

1.1

Generally

A  receptionist  will  attend  the  main  lobby during business hours (business
hours stated in the SOPs) to greet Licensee’s guests.

 

2

Waste

 

2.1

Removal

Remove office and non-office waste.   Waste to be handled by Licensee pursuant
to the SOPs.

 

3

Courier & Post

 

3.1

Mail

Licensee will have a separate mailbox. Delivery to the mailbox will be pursuant
to the SOPS and consistent with deliveries to Licensor internal users.

 

 

3.2

Shipping & Receiving

Materials for shipping will be shipped consistent with the SOPs when delivered
to the designated collection point. Materials received for Licensee will be
delivered to the designated location on the 4th floor according to the SOPs.

 

4

Utilities

 

4.1

Non-telecommunications

Licensor will pay for reasonable usage of heating, cooling, electricity and
water pursuant to the Agreement.  Licensor will provide temperature monitoring
systems twenty-four hours a day/seven days a week for the Equipment and Clean
Rooms.  Licensor will provide back-up electrical equipment to allow Processing
and storage to continue in the event of a power outage, including backup power
for all Equipment, incubators, hoods, freezers, Clean Rooms, and other ancillary
equipment used by Licensee. 

 

 

4.2

Telecommunications

Licensor will arrange for the local provider (currently Verizon) to provide
phone and internet services to Licensee in the Dedicated Space. Expenses
associated with set-up, usage and other costs and fees related to
telecommunications services are the responsibility of Licensee.

 

5

Access

 





 

--------------------------------------------------------------------------------

 



 

5.1

Badges

Licensor will provide security badges to Licensee for use by Licensee’s
employees.

 

6

Parking

 

6.1

Generally

Licensor will provide a reasonable number of parking spaces for use by Licensee.

 

 

6.2

Location

Location of parking spaces for use by Licensee will be determined by Licensor
from time to time.

 

7

Signage

 

7.1

Generally

Licensor will provide one sign in the immediate area of the Dedicated Space.

 

8

Permits

 

 

 

 

8.1

Generally

Licensor will hold the following permits relevant to the Licensed Space and
Support Services:

(a)        FDA HCT/P Establishment Registration listing Nerve Tissue

(b)        AATB Accreditation

 

Licensee will hold the following permits relevant to the Licensed Space:

(a)        FDA HCT/P Establishment Registration listing Nerve Tissue

(b)        AATB Accreditation

(c)        State of California License

(d)        State of Florida License

(e)        State of New York License

(f)        State of Maryland License

(g)       State of Delaware Registration

(h)       State of Illinois Registration

(i)        State of Oregon Registration

(j)        Canada CTO Registration

 

 

 

--------------------------------------------------------------------------------